

117 HR 1876 IH: SPF Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1876IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Cawthorn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Uniform Time Act to make daylight savings time permanent.1.Short titleThis Act may be cited as the SPF Act.2.Make daylight savings time permanentSection 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a(a)) is amended by striking During the period commencing at 2 o'clock antemeridian on the second Sunday of March of each year and ending at 2 o'clock antemeridian on the first Sunday of November of each year and inserting Starting the first Sunday in November 2021 permanently advancing one hour and such time as so advanced shall for the purposes of such sections 261 to 264, as so modified, be the standard time of such zone during such period.